Citation Nr: 0815929	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for lumbar strain, rated as 20 percent 
disabling. 

2.  Entitlement to an increased rating from an original grant 
of service connection for status post left knee injury with 
residuals of patellofemoral syndrome, rated as 10 percent 
disabling. 

3.  Entitlement to an increased rating from an original grant 
of service connection for left knee instability, rated as 10 
percent disabling for the period through March 31, 2008. 

4.  Entitlement to an increased (compensable) rating for left 
knee instability for the period from April 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to November 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which established entitlement 
to service connection for lumbar strain and for status post 
left knee injury with residuals of patellofemoral syndrome 
each evaluated as 10 percent disabling.  Thereafter, pursuant 
to a December 2003 rating, the evaluation for lumbar strain 
was increased to 20 percent, and the effective date for 
service connection for both disorders was adjusted 
retroactive to August 30, 2002, coinciding with receipt of 
the veteran's informal claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that where a 
claimant has filed a Notice of Disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status.

The December 2003 rating also established a separate rating 
for instability of the left knee, effective from November 20, 
2003.  The Board observes that the RO appears to have 
regarded that the appeal has not been perfected vis-à-vis 
that issue; however, a careful review of the record reveals 
that the procedural requirements to perfect an appeal have 
been satisfied.  Notably, in May 2004, the veteran submitted 
a document titled Second Notice of Disagreement, which 
addressed the knee inter alia.  Thereafter, a Supplemental 
Statement of the Case was issued in December 2006 and the 
veteran submitted a timely substantive appeal dated in 
January 2007.  Accordingly, the issue pertaining to left knee 
instability is properly before the Board as set forth on the 
first page of this decision.

Although the veteran had requested a hearing before a 
representative of the RO, he withdrew that request in 
February 2007, opting for another examination in lieu of a 
hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Prior to and after September 2003, lumbosacral strain has 
been manifested by pain and occasional back spasm but the 
veteran has been able to exhibit nearly normal range of 
motion and has not demonstrated listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space. 

3.  Status post left knee injury with residuals of 
patellofemoral syndrome has been manifested by pain, with 
nearly normal range of motion.

4.  Prior to April 1, 2008, the veteran's left knee 
instability has been clinically demonstrated as no greater 
than slight.  

5.  Less than slight recurrent subluxation or lateral 
instability is manifested from April 1, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 
5292, 5295 (prior to September 2003) and Diagnostic Code 5237 
(2007).
 
2.  The criteria for an initial evaluation in excess of 10 
percent for status post left knee injury with residuals of 
patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5260, 5261 
(2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for left knee instability for the period through 
March 31, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a; Diagnostic Code 5257 (2007).

4.  The criteria for a compensable evaluation for left knee 
instability for the period from April 1, 2008 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic 
Code 5257 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2002, January 2005 and March 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38  C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Notwithstanding, this appeal arises from disagreement with 
the initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the record 
demonstrates that the veteran has supplied pertinent medical 
evidence, lay statements, including evidence demonstrating 
the impact of his service connected disabilities on his 
employment and daily life.  Thus, the Board considers that he 
has had meaningful opportunity to participate effectively in 
the processing of his claim.  Accordingly, there is no 
prejudice.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.    

Factual Background

Back pain was noted on several occasions during service.  The 
veteran also suffered left knee trauma from a basketball 
injury while on active duty.  Service connection for lumbar 
strain and status post left knee injury with residuals of 
patellofemoral syndrome was awarded effective from August 
2002, and the present appeal concerns the assigned 
evaluations.  

The veteran submitted a copy of a service treatment record 
dating from August 1993, in which he highlighted a hospital 
corpman's notation as to positive muscle atrophy on his spine 
examination.  A Navy physician also noted, on the other side 
of that record, a questionable history of malingering and 
suspicious history of exaggerating somatic complaints.  The 
disposition was to return the veteran to full duty.  

The veteran underwent a VA fee-basis in November 2002.  He 
related a history that in 1994 of playing basketball and 
falling onto his left knee; he was evaluated and not found to 
have any difficulties.  However, he felt a pop in his knee 
and has had a significant bony abnormality in the left 
patella since that time.  He states he now had constant pain 
in the left knee causing sharp, shooting pains, particularly 
when walking and ambulating.  He was employed as a security 
guard at a prison, and the left knee as made it very 
difficult for him to perform his normal job as a security 
guard.  He had not undergone any surgical repair for this.  
He had a constant limp.  He stated that in 1992 he injured 
his lower back while moving heavy objects.  He underwent 
evaluation at that time and was told that he had sprained his 
back.  Since that time, he has had progressive worsening of 
pain.  He has constant pain, which was usually minor to 
moderate in nature, but could become severe.  In 1994 or 
1995, he required evaluation in the emergency room for his 
low back pain.  He claimed to require bedrest on a yearly 
basis, usually a week at a time.  He reported his activities 
of daily living have been limited in that he was not able to 
walk, climb stairs or shop without pain.  He also has pain 
while vacuuming, gardening, driving a car and pushing a lawn 
mower.  

On physical examination, reflexes and sensation were normal 
in the lower extremities.  Lower extremity motor function was 
5/5 in all muscle groups.  Posture was normal but gait was 
abnormal, with the veteran favoring both his feet and lumbar 
spine.  (The veteran has non service-connected bilateral 
plantar fasciitis.)  Examination of the left knee was 
abnormal with a bony prominence noted on the patella.  He has 
a normal range of motion bilaterally with a mild to moderate 
amount of pain throughout the entire range of motion on the 
left knee.  Drawer and McMurray tests were negative 
bilaterally.  He does demonstrate a mild joint effusion and 
crepitus of the left knee.  Normal range of motion was 
reported from 0-140 degrees flexion and 0 degrees extension.  
The left knee exhibited full range of motion.  It was 
additionally limited by pain, fatigue and weakness.  There 
was no ankylosis present.  Examination of the lumbar spine 
shows no radiating pain; however, there was muscle spasm and 
tenderness, mild in nature, noted.  He has a normal range of 
motion with a mild amount of pain throughout the entire range 
of motion.  He has a negative straight leg test bilaterally.  
The examiner also reported:

RANGE OF SPINE MOTION

NORMAL
PERFORMED
FLEXION
0 - 95 
degrees
0 - 95 
degrees
EXTENSION
0 to 35 
degrees
0 to 35 
degrees
RIGHT LATERAL
0 to 40 
degrees
0 to 40 
degrees
LEFT LATERAL
0 to 40 
degrees
0 to 40 
degrees
RIGHT ROTATION
0 to 35 
degrees
0 to 35 
degrees
LEFT TOTATION
0 to 35 
degrees
0 to 35 
degrees

Range of motion of the lumbar spine was additionally limited 
by pain, fatigue and weakness.  There was no ankylosis 
present.  X-rays of the spine and left knee were reported as 
normal.  The diagnoses, in pertinent part, were: status post 
left knee injury with residuals of patellofemoral syndrome, 
consistent with a previous patellar fracture.  This caused 
the veteran to have minor effects on his activities of daily 
living as well as his ability to perform job functions; and 
lumbar strain:  This caused the veteran to have mild effects 
on his activities of daily living as well as his ability to 
perform job functions.

The veteran underwent another VA fee-basis examination in 
November 2003.  He reported symptoms of the left knee as a 
burning sensation in the whole knee joint.  Sometimes he 
experienced shooting pain under the knee cap, a weak knee, 
and popping.  The symptoms described occur constantly.  He 
stated that his disorder did not cause incapacitation and he 
was not receiving any treatment.  He did not have any 
prosthetic implants of the joint.  The examiner opined that 
the functional impairment of the left knee joint was burning 
pain and weakness in the knee joint.  The left knee disorder 
did not result in any time lost from work.  

Concerning the back, the veteran claimed pain located at 
lower and upper back for the previous 10 years.  The pain 
occurred constantly, 24 hours per day.  He claimed the pain 
traveled to his buttocks.  The characteristic of the pain was 
crushing in nature, squeezing in nature, burning in nature, 
aching in nature, sharp in nature, sticking in nature, 
cramping in nature and spasms in nature.  From 1 to 10 (10 
being worst pain) the pain level was reportedly at the level 
of 10.  The pain could be elicited by physical activity.  The 
pain was relieved by rest.  At the time of pain he could 
function without medication.  He claimed constant pain in 
lower and upper back, that intensified, depending what he 
did.  It took him two days to recover.  The pain was 
described as crushing, aching, sticking, squeezing, cramping. 
burning. sharp and spasms.  He related that a physician 
recommended bed rest for his condition as often as once per 
year, which lasted for one day.  In 2000, a military doctor 
recommended one day of bed rest for acute low back pain.  
From the above condition the examiner opined that the 
functional impairment was low back pain and was definitely 
getting worse.  The condition resulted in one day lost from 
work.  

The examiner noted that the veteran was able to brush teeth, 
take a shower, drive a car, dress himself and take out the 
trash, but was unable to vacuum, cook, climb stairs, walk, 
shop, perform gardening activities and push a lawn mower.  He 
was unable to do the above noted activities because of his 
back.  He could not cook, walk long distances, climb stairs, 
shop, vacuum, do gardening and push a lawn mower.  His usual 
occupation since 2001 was correction officer.  

On physical examination, posture was normal but his gait was 
abnormal, limping on the left.  The right knee joint's 
general appearance was within normal limits.  Left knee 
general appearance was abnormal on the left side with 
findings of irregularities of the knee cap.  There was a 
popping sound on motion.  Range of motion of left knee in 
flexion and extension was 105 degrees to 0 degrees.  On the 
left, range of motion was additionally limited by pain, 
fatigue, weakness, lack of endurance with pain having the 
major functional impact.  Range of motion on the left was not 
additionally limited by incoordination.  The Drawer test of 
the left knee was within normal limits.  The McMurray's test 
of the left knee was abnormal with slight instability.  
Crepitus and positive compression test were also noted.

Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  Muscle spasm was present.  
There was tenderness noted on exam.  There was negative 
straight leg raising on the left.  The findings were: muscle 
spasms and tenderness in muscular areas, paraspinal muscles 
in lower and upper back.  Range of motion of the lumbar spine 
revealed flexion was 90 degrees with pain at 90 degrees; 
extension was 25 degrees with pain at 25 degrees; right 
lateral flexion was 20 degrees with pain at 20 degrees; left 
lateral flexion was 20 degrees with pain at 20 decrees: right 
rotation was 45 degrees with pain at 45 degrees; left 
rotation was 45 degrees with pain at 45 degrees.  Range of 
motion of the spine was additionally limited by pain, 
fatigue, weakness, lack of endurance, with pain having the 
major functional impact.  The back was not additionally 
limited by incoordination.  There was no ankylosis of the 
spine or signs of intervertebral disc syndrome present.  The 
peripheral nerve examination was within normal limits.  
Neurological examination of the lower extremities revealed 
the following findings: motor and sensory function were 
within normal limits.  Left lower extremity reflexes included 
knee jerk of 1+ and ankle jerk of 1+.  Left knee X-ray films 
revealed early minimal osteoarthritic changes.  Spine X-rays 
studies were normal.  The examiner reported no change in the 
diagnosis for the left knee and lumbosacral strain.  The 
examiner additionally commented that the effect of the 
disorders on the claimant's usual occupation and daily 
activity was considerable.  

VA outpatient treatment records from November 2004 reflect 
complaints of back pain without numbness or tingling in the 
lower extremities.  

The veteran underwent a VA fee-basis in September 2006.  As 
to the left knee, he reports symptoms of weakness, stiffness, 
swelling, giving away, locking, fatigability, and 
dislocation.  In addition, he reports pain in left knee on a 
constant basis.  He denies that the pain travels.  Pain was 
characterized as aching, burning, and sharp. Pain severity 
was 10/10 at the highest level.  It was elicited by physical 
activity for any prolonged standing and relieved by rest and 
Percocet.  The veteran was able to function with medications.  
He denies any incapacitation.  Treatment includes Percocet 
and a knee brace with some relief in his symptoms and no side 
effects.  The veteran denies any prosthetic implants.  
Functional impairment includes difficulty with prolonged 
sitting, standing, driving, or walking.  

With respect to the spine, symptoms of stiffness and weakness 
were reported. In addition, he noted pain in the lower back 
on a constant basis.  The pain traveled throughout the back.  
Pain was characterized as crushing, aching, sticking, 
squeezing, burning, and sharp.  Pain severity was 10/10 at 
the highest level and was elicited by physical activity, 
stress, or came by itself and was relived by rest and 
Percocet.  He was able to function with medications.  He 
denied any incapacitation.  Treatment included a back brace, 
Percocet, hydrocodone, naproxen, and cyclobeozaprine with 
some relief in the symptoms and no side effects.  Functional 
impairment included difficulty standing or lifting for 
extended periods of times.  He claimed tingling, weakness, 
and numbness in the bilateral arms and hands secondary to 
lumbar strain.  (Service connection for tingling was denied 
by rating action of January 2007 with Notice of Disagreement 
received that same month; Statement of the Case issued 
January 2008.)  

Examination of left knee was normal.  The veteran has 
guarding of movements and abnormal movements.  Further 
examination does not reveal any locking pain, joint effusion, 
recurrent subluxation, or crepitus noted. The left knee joint 
was not in a fixed position or ankylosed.  After repetitive 
use of the left knee, there was decreased flexion to 120 
degrees secondary to pain.  Extension was normal at 0 
degrees.  After repetitive use, the left knee was limited by 
pain, weakness, and lack of endurance without evidence of 
incoordination or fatigue on the left.  Major functional 
impact was pain.  Additional limitation in degrees was zero.  
Medial and lateral collateral ligaments, anterior and 
posterior cruciate ligaments, and medial and lateral meniscus 
tests were within normal limits.  

Inspection of spine revealed position of the head to be 
within normal limits.  Symmetric appearance was present.  
Symmetry of spinal motion was present. Curvature of spine was 
within normal limits.  There was no intervertebral disc 
syndrome with nerve root involvement noted.  Upon spine 
examination, there was no evidence of radiation of pain, 
spasms, or tenderness. Straight leg raise test was negative 
bilaterally.  The lumbar spine was not in any fixed position 
or ankylosed.  Lumbar range of motion showed flexion 
decreased to 70 degrees secondary to pain.  The remaining 
ranges of motion were within normal limits.  After repetitive 
use, the lumbar spine was limited by pain, fatigue, weakness, 
and lack of endurance without evidence of incoordination or 
fatigue.  The major functional impact was pain.  Additional 
limitation in degrees was zero.  X-rays films of spine and 
left knee were negative.  There were no lumbar abnormalities 
noted associated with lumbar strain.  The veteran had 
difficulty in prolonged standing, lifting, pushing, and 
pulling secondary to his present disorders. 

A private outpatient treatment record from November 2006 
reflects that the veteran was seen for back pain after doing 
yard work.  Straight leg raising was negative and he was 
described as in mild distress secondary to lower back pain.  
Impression was low back pain.  He submitted several sick 
slips for November 2006, presumably for his back.  One slip 
indicated that he was seen on November 19, 2006 and that he 
could return to work the following day with restrictions.  
Another slip dated on November 28, 2006 indicated that he 
could return to work on that same date without restrictions.  
Notwithstanding, there was no evidence that he has been 
prescribed bed rest by a physician at any time during the 
appeal period.  

The veteran underwent a VA fee-basis examination in May 2007.  
The left knee pain reportedly occurs constantly.  The pain 
can be elicited by physical activity and standing, walking, 
driving.  The pain came by itself and was relieved by rest 
and medications.  At the time of pain he could function with 
medication but pain still persisted.  He had intense pain and 
difficulty with prolonged standing, driving and walking.  His 
pain woke him up at night.  With range of motion he stated 
his knee sounds like a dry sponge and was accompanied with a 
burning sensation.  

Concerning his back, the veteran reported constant spine 
pain, traveling to lower back to upper middle back.  The 
characteristic of the pain was crushing in nature, squeezing 
in nature, burning in nature, aching in nature, sharp in 
nature, sticking in nature, cramping in nature and spasms in 
nature.  From 1 to 10 (10 being the worst pain) the pain 
level was at 10.  The pain could be elicited by physical 
activity, stress and prolonged sitting, standing and driving.  
The pain came on by itself and was relieved by rest and the 
medications, including Hydrocodone, Oxycodone, Muscle 
Relaxers, Naproxen and TENS Unit.  At the time of pain he 
could function with medication but still had pain.  Since his 
service injury he had experienced increasing severity of pain 
that left him fatigued and decreased strength in his back.  
He could not sit for prolonged periods of time.  He had 
problems with intimacy with his wife due to the pain and 
fatigue from this condition.  He could not interact playfully 
with his son because of the pain.  The current treatment was 
use of a back brace.  From the above reported symptomatology 
the examiner opined that the functional impairment was 
persistent pain, decreased functioning, lack of sexual 
intimacy, decreased strength and decrease in physical 
activity.  

Physical examination of the left knee revealed no recurrent 
subluxation, 'locking' pain, joint effusion or crepitus.  
Range of motion of the left knee was 0 to 140 degrees.  On 
the left, the joint function was additionally limited by the 
following after repetitive use: pain, fatigue, weakness, lack 
of endurance, incoordination with pain having the major 
functional impact.  The above additionally limited the joint 
function by 0 degrees.  The anterior and posterior cruciate 
ligaments stability test of the left knee was within  normal 
limits.  The medial and lateral collateral ligaments 
stability test of the left knee was within normal limits.  
The medial and lateral meniscus test of the left knee was 
within normal limits.  The examination revealed no evidence 
of radiating pain on movement.  Muscle spasm was absent.  No 
tenderness was noted.  

Regarding the thoracolumbar spine, there was positive 
straight leg raising test on the left.  There was no 
ankylosis of the lumbar spine.

Range of motion of the Thoracolumbar spine was as follows:

Movement
Normal ROM
ROM in degree
Degree that 
pain occurs
Flexion
0 to 90
90
90
Extension
0 to 30
30

Right Lateral 
flexion
0 to 30
30

Left Lateral 
flexion
0 to 30
30

Right rotation
0 to 30
30

Left rotation
0 to 30
30


The joint function of the spine was additionally limited 
after repetitive use by pain, and pain has the major 
functional impact.  It was not additionally limited by the 
following after repetitive use: fatigue, weakness, lack of 
endurance and incoordination.  The above additionally limit 
the joint function by 0 degrees.  The inspection of the spine 
reveals normal head position with symmetry in appearance.  
There was asymmetry of spinal motion of curvature to the 
right with bending with abnormal curvatures of the spine of 
curvature to the right with bending.  There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  

Neurological examination of the lower extremities revealed 
that motor and sensory functions were within normal limits.  
The left lower extremity reflexes revealed knee jerk 2+ and 
ankle jerk 2+.  The left knee x-rays studies showed some soft 
tissue ossification at the inferior pole of the patella 
possibly related to chronic bursitis versus myositis 
ossificans.  The lumbar spine x-ray findings were within 
normal limits.  The knee diagnosis was revised to left knee 
status post surgery with residual scar and chronic bursitis. 
The reasons were subjective pain, weakness, lack of endurance 
instability and objectively pain with all ranges of motion 
with X-ray findings of soft tissue ossification consistent 
with chronic bursitis.  There was no change in the spine 
diagnosis.  The reasons were as follows: subjective pain, 
decreased strength and objectively pain with flexion, 
positive straight leg test, bilateral asymmetry of spinal 
motion consistent with muscle spasms and normal x-ray.

An August 2007 chiropractor's report reflected complaints of 
neck, middle and lower back complaints.  The chiropractor 
considered the veteran's back disorder was complicated by 
degenerative disease of the cervical and lumbar spine.  He 
also felt that the veteran had degenerative disc and joint 
disease that would progress as time lapsed.  The examiner did 
not report range of motion or indicate that he had reviewed 
the veteran's medical records.  Moreover, the report did not 
distinguish findings between service connected and non 
service connected disorders.  

Law and Regulations- General

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  For example, although the 
veteran submitted a copy of a service treatment record from 
August 1993 that reported back muscle atrophy, such report is 
nearly 15 years old.  Moreover, the more recent medical 
evidence fails to reveal such pathology currently.  
Furthermore, the contemporary medical record is adequate for 
evaluation purposes in terms of the relevant rating criteria.  

Law and Regulations - Lumbar Strain

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002. See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  Where the law or regulations governing 
a claim are changed while the claim is pending the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran's lumbosacral spine disorder is evaluated 
according to the following criteria:

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 
26, 2003

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)
5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
523
7
Lumbosacral or cervical strain
General Rating 
Formula
524
2
Degenerative arthritis of the spine (see 
also diagnostic code 5003) 

524
3
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Rating
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).



Analysis -Thoracolumbar Spine

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A review of clinical 
findings indicates that the veteran could perform range of 
motion testing of the spine throughout the entire rating 
period.  As such clearly establishes that ankylosis is not 
present, the diagnostic criteria set forth pertaining to 
ankylosis under the old and new criteria are inapplicable and 
cannot serve as the basis for an increased rating.   

Moreover, the clinical findings have specifically noted that 
the veteran does not have intervertebral disc syndrome, which 
precludes evaluation of the veteran's back disorder under the 
criteria for that disorder.  In addition, there is also no 
evidence of any episodes of incapacitation where bed rest of 
four to six weeks was prescribed by a physician during the 
appeal period, which would qualify him for a 40 percent 
rating.  Accordingly, the criteria for incapacitating 
episodes likewise are inapplicable and cannot serve as the 
basis for an increased rating. 

Under the criteria in effect prior to September 2003, the 
veteran's lumbar symptomatology was manifested by subjective 
complaints of pain and slight muscle spasm according to the 
November 2002 VA fee-basis examination.  Although the veteran 
reported pain on range of motion, he was capable of 
performing range of motion without any appreciable deviation 
due to pain.  Thus, a showing of severe limitation of lumbar 
motion is not demonstrated or approximated to demonstrate a 
higher rating under the old Diagnostic Code 5292 (range of 
lumbar motion).  In addition, severe symptomatology that 
includes listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion was not objectively manifested at any point 
during the appeal to demonstrate a higher rating under 
Diagnostic Code 5295, the old criteria for lumbosacral 
strain.  Accordingly, under the old evaluation criteria an 
evaluation in excess of 20 percent is not demonstrated or 
approximated for lumbosacral strain or limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  

Although he reported pain, the veteran was capable of 
performing range of motion without any appreciable reduction 
due to pain.  In this case, the demonstrated range of motion 
approximates normal ranges.  Under the revised evaluation 
criteria and the General rating Formula for spine disorders, 
the preponderance of the evidence is against any higher 
evaluation because forward flexion of the thoracolumbar spine 
to 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine is not demonstrated or approximated. 

Analysis - Left Knee

While the veteran's limitation of motion (flexion) did not 
actually warrant a compensable rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, the RO noted that VA 
regulations provide that disability which is productive of 
actually painful motion, due to unstable or malaligned joints 
due to healed injury, is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261.  See 63 Fed. Reg. 56,703 
(1998).  Thus, in consideration of the additional functional 
impairment caused by painful motion, the RO assigned 10 
percent disability ratings for the veteran's left knee.

In addition, on November 20, 2003, during the pendency of the 
appeal, a VA fee-basis examination reported clinical findings 
of mild left knee instability.  Inasmuch as the assigned 
rating for the left knee disability was already on appeal, 
service connection for mild left knee instability was awarded 
pursuant to a December 2003 rating and Diagnostic Code 5257.  

The veteran now contends that he is entitled to higher 
initial disability ratings for his left knee disabilities.  
The Board has considered the appellant's contentions, but 
finds however, that the preponderance of the evidence is 
against the claim.

The veteran's knee disorders are evaluated in accordance with 
the following criteria:

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)



526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

Initially, the Board observes that the current medical 
evidence of record does not show, and the veteran has not 
otherwise complained of, ankylosis or malunion of the tibia 
and fibula.  As such, the provisions of Diagnostic Codes 5262 
and 5256, are not for application and, accordingly, an 
increased rating for the veteran's left knee disability may 
not be assigned pursuant to these provisions.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

A claimant who has limitation of motion and instability of a 
knee may be rated separately under Diagnostic Codes 5260 and 
5257 of 38 C.F.R. § 4.71a (2007).  Diagnostic Code 5257 
specifically addressed only instability of the knee whereas 
disability due to limitation of range of motion was a 
separate disorder.  Thus, because these Diagnostic Codes 
applied either to different disabilities or to different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes do not amount to pyramiding 
(i.e., evaluating the same disability under various 
diagnoses), which is precluded under 38 C.F.R. § 4.14 (2007).

In this case, on no occasion has flexion been limited to even 
a noncompensable degree under Diagnostic Code 5260 (60 
degrees), even when the factors addressed in DeLuca v. Brown, 
8 Vet. App. 202 (1995), are considered.  Even when flexion 
was at its maximum point of limitation in November 2003, the 
examiner was of the opinion that the extent in degrees the 
range of motion of the knee joint was additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups was zero.  Although range 
of left knee motion was felt to be decreased and that the 
knee disorder in combination with the lumbar disorder were 
considered to cause considerable effect on the veteran's 
occupational and daily activity when the veteran was examined 
in November 2003, a preponderance of the evidence reveals a 
limitation of knee flexion at that time to about 105 degrees, 
which is to say, to a noncompensable degree under Diagnostic 
Code 5260.  

According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion and 
limitation of extension of the same knee joint. VAOPGCPREC 
09-04, (2004).  In this case, the evidence must show 
extension limited to 10 degrees.  However, upon a review of 
the objective medical evidence, the knee is not shown to have 
limitation of extension to such an extent.  Hence, a 10 
percent rating cannot be assigned for the left knee based on 
limitation of extension.  

With respect to left knee instability, the only clinical 
findings as to that disorder were those from November 20, 
2003.  At that point only slight instability was reported.  
Despite that the veteran wears a knee brace, clinical 
findings do not demonstrate a moderate or severe level of 
instability.  In accordance with the diagnostic criteria for 
knee instability Diagnostic Code 5257 a 10 percent evaluation 
was warranted but the evidence does not support that a higher 
evaluation is warranted.  

Pursuant to a January 2008 rating, the rating for left knee 
instability was reduced to a noncompensable evaluation, 
effective from April 1, 2008.  After the November 2003 
examination, the RO reviewed the VA fee-basis examinations 
conducted in September 2006 and May 2007 which failed to show 
any clinical support for the presence of knee instability.  
In accordance with Fenderson v. West, 12 Vet. App. 119 (1999) 
(separate ratings can be assigned for separate periods of 
time, based on the facts found), notice was provided to the 
veteran in a Supplemental Statement of the Case of December 
2006 that the rating for left knee instability was proposed 
for reduction to a noncompensable evaluation, and he disputed 
that proposal, claiming the evidence was inconsistent; he 
also indicated that he did not desire a hearing on the 
matter.  In February 2007, a report of contact indicates that 
he withdrew a  different hearing request, agreeing to accept 
a reexamination, which was afforded shortly thereafter.  The 
veteran was subsequently notified in the context of a 
Supplemental Statement of the Case of issued on January 3, 
2008 that the reduction would take effect on April 1, 2008, 
the last day of the month following 60 days of the 
notification.  
 
In this case the Board observes that the assigned evaluation 
for left knee instability was in effect for less than five 
years and that more current and very thorough clinical 
evidence demonstrates the absence of relevant pathology vis-
à-vis knee instability, i.e. sustained and actual 
improvement.  Accordingly, the preponderance of the evidence 
is against a compensable evaluation for that disorder 
currently.  

Parenthetically, the provisions of 38 C.F.R. § 3.105(e) 
allows for the reduction in evaluation of a service-connected 
disability when warranted by the evidence but only after 
following certain procedural guidelines.  First there must be 
a rating action proposing the reduction, and giving the 
veteran 60 days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  The provisions of 
38 C.F.R. § 3.344(c) provide that ratings in effect for less 
than five years can be reduced upon a showing that the 
disability has improved.  

Although the foregoing provisions for rating reduction appear 
designed for rating reductions following final awards and are 
of questionable applicability to a case such as that 
presently before the Board involving an appeal from an 
original grant of service connection, the procedural 
provisions were followed and/or the veteran was not 
prejudiced.  Therefore, reduction was proper and the weight 
of the evidence is that the veteran's disability does not 
meet or approximate the criteria for a compensable 
evaluation.  38 C.F.R. §§ 4.7, 4.21 (2007).  The doctrine of 
reasonable doubt is not for application, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (2007). 

Conclusion

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  In addition, while the veteran has painful and 
somewhat limited motion of the lumbar spine and left knee, he 
does not have objective clinical manifestations which would 
warrant an evaluation in excess of the levels presently 
assigned, with application of all criteria under pertinent 
diagnostic codes and provisions of the rating schedule.  

There is no competent medical evidence that the limitation of 
motion of the respective joints due to these disorders was 
any more than slight.  In addition, although the pain 
attested to by the veteran can be an important factor in 
evaluating a given disability, 38 C.F.R. § 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995), some greater functional loss 
supported by adequate pathology must be apparent.  38 C.F.R. 
§ 4.40. (Emphasis added).  In this case, no functional loss 
attributable to pain beyond that evidenced by a slight 
limitation of motion has been observed in an examination 
setting.  

The Board additionally observes that limitations on the 
veteran's daily activities occasioned by the veteran's lumbar 
and left knee disorders have been described and assessed in 
the context of the several examinations detailed above.  In 
this case the objective clinical findings are somewhat at 
odds with the subjective complaints.  For example, while the 
veteran consistently reported that his pain level associated 
with his service connected back and knee were at the maximum 
level (10 on a scale of 1-10) he was still able to exhibit 
range of motion, which for all intents and purposes, was 
essentially within normal ranges.  Moreover, while the 
November 2003 VA fee-basis examination accepted that the 
effect of the veteran's disabilities was considerable and 
that he experienced additional limitations occasioned by pain 
weakness, lack of endurance, every examiner (November 2003, 
September 2006 and May 2007) who made such an assessment 
concluded that such additional limitation had a zero degree 
of impact on his range of motion.  Accordingly, the Board 
concludes that the assigned evaluations are consistent with 
the objective clinical findings and encompass limitations on 
the veteran's daily activities occasioned by the veteran's 
lumbar and left knee disorders.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Furthermore, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disabilities.  In that 
regard, the Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
there is no basis for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996). 




ORDER

An initial evaluation in excess of 20 percent for lumbosacral 
strain is denied.

An initial evaluation in excess of 10 percent for status post 
left knee injury with residuals of patellofemoral syndrome is 
denied.

An initial evaluation in excess of 10 percent for left knee 
instability for the period through March 31, 2008 is denied.

Entitlement to increased (compensable) evaluation for left 
knee instability from April 1, 2008 is denied. 



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


